DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 07/01/2021 as modified by the preliminary amendment filed on 07/01/2021.  Claims 21-40 are now pending in the present application. 
Specification
The disclosure is objected to because of the following informalities:
On lines 21-22 of the page 40 of the current specification delete, “The aims are further achieved by an identification module with the features of independent claim 32.”
Appropriate correction is required.
Claim Objections
Claims 32-40 are objected to because of the following informalities:
a)	In line 1 of claims 32, 33, 36-40, replace “21” with --31-- after “claim”;
b)	In line 1 of claims 34 and 35, replace “23” with --33-- after “claim”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites, “generating, via the application, secure data according to the identification information; and establishing, via the mobile device, a secure near field communications (NFC) channel for communicating the secure data to a network.” However, the current specification does not support the limitations. The specification does not show generating a secure data and communicating the secure data to a network by a NFC channel. 
Claims 22-30 are also rejected by the virtue of their dependency on claim 21.
Claim 31 recites, “the identification module is operable to store identification information used in near field communications (NFC)… the mobile device is operable to generate secure data according to the identification information, and the mobile device is operable to establish a secure NFC channel for communicating the secure data to a network.” However, the current specification does not support the limitations. The specification does not show generating a secure data and communicating the secure data to a network by a NFC channel. 
Claims 32-40 are also rejected by the virtue of their dependency on claim 31.
Applicant is welcomed to point out to the part of the specification where the limitations are supported.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28 and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites, “wherein controlling access to the application comprises restricting access to the identification module by other components of the mobile device.” However, independent claim 21 states, “controlling access to an application according to the authentication of the user”. It is unclear how the “controlling access to an application” based on “the authentication of the user” could be related to “restricting access to the identification module by other components of the mobile device”. There is no relation between “authentication of the user” and “restricting access to the identification module by other components of the mobile device”.
Claim 27 recites, “controlling access to the application comprises limiting a right of one or more other applications executed in the mobile device.” However, independent claim 21 states, “controlling access to an application according to the authentication of the user”. It is unclear how the “controlling access to an application” based on “the authentication of the user” could be related to “limiting a right of one or more other applications executed in the mobile device”. There is no relation between “authentication of the user” and “limiting a right of one or more other applications executed in the mobile device”.
Claim 28 recites, “controlling access to the application comprises determining authentication requirements for an application run by the identification module.” However, independent claim 21 states, “controlling access to an application according to the authentication of the user”. It is unclear how the “controlling access to an application” based on “the authentication of the user” could be related to “determining authentication requirements for an application run by the identification module”. There is no relation between “authentication of the user” and “determining authentication requirements for an application run by the identification module”.
Regarding claims 36-38 are also rejected for the same reasons as set forth claims 26-28 above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-24, 26, 29-34, 36, 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ritter (US 6657538 B1) in view of Sakamoto et al. (US 7766237 B2) (hereinafter Sakamoto).

Regarding claim 21, Ritter discloses a method, wherein the method comprises:
storing identification information in an identity module associated with a mobile device (FIG. 1, for mobile radio phone 1 and SIM card 3, col. 1, lines 46-61, “body features are stored in a secured way as biometric keys on a personal SIM-card and in that this SIM-card is inserted into a communication device by a user,”);
authenticating a user via a biometric input to the mobile device (FIG. 1, col. 1, lines 46-61, “said device determining current body features from the user, determining current biometric keys therefrom, and comparing these with the biometric keys stored on the card in order to authenticate the user.”);
controlling access to an application according to the authentication of the user (col. 6, lines 1-5, “the application of the authentication… may also be perfectly well applied to controlling access to services”);
generating, via the application, secure data according to the identification information (col. 5, lines 9-24, “the result of the authentication according to the description above is transmitted in a wireless and secured manner to an external secured device 13, which on its part permits or refuses the access to the device 13 accordingly. Together with the result of the authentication, personal data of the authenticated user may also be transmitted to the secured device 13 so that the secured device 13 may permit or refuse access on the basis of this personal data.”); and
establishing, via the mobile device, a secure near field communications (NFC) channel for communicating the secure data to a network (col. 5, lines 5-48, “The wireless transmission can be performed, for example, in a contactless manner via an inductive interface 14 by means of an electromagnetic coil located in the SIM-card 3. The mobile radio telephone 1 can also perform the transmission to the secured device 13 by means of a contactless infrared interface (not illustrated) or by means of short messages.”, the claimed channel is inherently taught as the contactless communication with secured device 13).
However, Ritter fails to explicitly disclose the (contactless manner is) near field communications (NFC).
In a same field of endeavor, Sakamoto discloses establishing, via the mobile device, a secure near field communications (NFC) channel for communicating the secure data to a network (FIG. 3, col. 8 lines 20-28, “With this NFC-function-equipped apparatus, when the mobile-phone function is used, the user information in the SIM function area is transmitted as data, and when the NFC communication function is used, the various types of information in the SAM function area are transmitted. The NFC-function-equipped apparatus (the mobile phone) according to the present embodiment can automatically execute radio communication to exchange data when the apparatus is in close proximity to another NFC-equipped apparatus (e.g., in a near distance in the range of, for example, 10 to 20 cm).”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a SIM card with a  NFC as taught by Sakamoto to the contactless communication by means of an electromagnetic coil located in the SIM-card as disclosed by Ritter for purpose of using the NFC as contactless communication with the secured device.
Regarding claim 22 as applied to claim 21 above,  Ritter discloses wherein the identity module is a subscriber identity module (SIM) (FIG. 1 for SIM card 3, col. 1, lines 46-61).
Regarding claim 23 as applied to claim 21 above,  Ritter discloses wherein the method comprises identifying a security relevant event initiated by the network (col. 5, lines 24-33, “the secured device 13 transmits, on request, information about its identity to the mobile radio telephone 1. With this information and by means of additional security information of the user, such as security levels, location information, and information about the duration of the validity, for example, the mobile radio telephone 1 may also make decisions during the authentication process about the user's access to the respective secured device 13 and transmit the result to the secured device 13.” The claimed network is considered as the secured device 13 connected to a contactless manner via an inductive interface 14).
Regarding claim 24 as applied to claim 23 above,  Ritter discloses wherein the method comprises identifying the security relevant event with one or more of: an event identifier, an event type, a date, a time, a sequence number, an event critical level, and an event type-specific additional information (col. 5, lines 24-33, “the secured device 13 transmits, on request, information about its identity to the mobile radio telephone 1. With this information and by means of additional security information of the user, such as security levels, location information, and information about the duration of the validity, for example… ”).
Regarding claim 26 as applied to claim 21 above,  Ritter discloses wherein controlling access to the application comprises restricting access to the identification module by other components of the mobile device (col. 5, lines 24-33, “the secured device 13 transmits, on request, information about its identity to the mobile radio telephone 1. With this information and by means of additional security information of the user, such as security levels, location information, and information about the duration of the validity, for example, the mobile radio telephone 1 may also make decisions during the authentication process about the user's access to the respective secured device 13 and transmit the result to the secured device 13…” the secured device 13 is connected to components of mobile radio telephone 1).
Regarding claim 29 as applied to claim 21 above, Ritter discloses wherein the method comprises determining, based on a security related event, access to credentials relating to the user (col. 4, lines 32-38, “The data recorded by means of the video sensor 2 and, if applicable, by means of the microphone (not illustrated) of the mobile radio telephone 1, is temporarily stored by the authentication program. From this data, current biometric keys are derived which are temporarily stored and compared to the stored biometric keys 4.”).
Regarding claim 30 as applied to claim 21 above, Ritter discloses wherein the method comprises storing, in the identification module, information relating to a security relevant event (col. 1, lines 46-61, “body features are stored in a secured way as biometric keys on a personal SIM-card and in that this SIM-card is inserted into a communication device by a user, said device determining current body features from the user, determining current biometric keys therefrom, and comparing these with the biometric keys stored on the card in order to authenticate the user.”).
Regarding claim 31, Ritter discloses a system (FIG. 1), comprising:
a mobile device (FIG. 1 for mobile radio phone 1); and
an identification module associated with the mobile device (FIG. 1, for SIM card 3), wherein: the identification module is operable to store identification information used in near field communications (NFC) (col. 1, lines 46-61, “body features are stored in a secured way as biometric keys on a personal SIM-card and in that this SIM-card is inserted into a communication device by a user,”, col. 5, lines 5-48, “The wireless transmission can be performed, for example, in a contactless manner via an inductive interface 14 by means of an electromagnetic coil located in the SIM-card 3. The mobile radio telephone 1 can also perform the transmission to the secured device 13 by means of a contactless infrared interface (not illustrated) or by means of short messages.”),
the mobile device is operable to authenticate a user via a biometric input (FIG. 1, col. 1, lines 46-61, “said device determining current body features from the user, determining current biometric keys therefrom, and comparing these with the biometric keys stored on the card in order to authenticate the user.”),
the mobile device is operable to authenticate control access to an application according to the authentication of the user (col. 6, lines 1-5, “the application of the authentication… may also be perfectly well applied to controlling access to services”),
the mobile device is operable to generate secure data according to the identification information (col. 5, lines 9-24, “the result of the authentication according to the description above is transmitted in a wireless and secured manner to an external secured device 13, which on its part permits or refuses the access to the device 13 accordingly. Together with the result of the authentication, personal data of the authenticated user may also be transmitted to the secured device 13 so that the secured device 13 may permit or refuse access on the basis of this personal data.”), and
the mobile device is operable to establish a secure NFC channel for communicating the secure data to a network (col. 5, lines 5-48, “The wireless transmission can be performed, for example, in a contactless manner via an inductive interface 14 by means of an electromagnetic coil located in the SIM-card 3. The mobile radio telephone 1 can also perform the transmission to the secured device 13 by means of a contactless infrared interface (not illustrated) or by means of short messages.”, the claimed channel is inherently taught as the contactless communication with secured device 13).
However, Ritter fails to explicitly disclose the (contactless manner is) near field communications (NFC).
In a same field of endeavor, Sakamoto discloses the mobile device is operable to establish a secure NFC channel for communicating the secure data to a network (FIG. 3, col. 8 lines 20-28, “With this NFC-function-equipped apparatus, when the mobile-phone function is used, the user information in the SIM function area is transmitted as data, and when the NFC communication function is used, the various types of information in the SAM function area are transmitted. The NFC-function-equipped apparatus (the mobile phone) according to the present embodiment can automatically execute radio communication to exchange data when the apparatus is in close proximity to another NFC-equipped apparatus (e.g., in a near distance in the range of, for example, 10 to 20 cm).”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a SIM card with a  NFC as taught by Sakamoto to the contactless communication by means of an electromagnetic coil located in the SIM-card as disclosed by Ritter for purpose of using the NFC as contactless communication with the secured device.
Regarding claim 32 as applied to claim [[21]] 31 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 22 above.
Regarding claim 33 as applied to claim [[21]] 31 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 23 above.
Regarding claim 34 as applied to claim [[23]] 33 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 24 above.
Regarding claim 36 as applied to claim [[21]] 31 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 26 above.
Regarding claim 39 as applied to claim [[21]] 31 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 29 above.
Regarding claim 40 as applied to claim [[21]] 31 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 30 above.

Claims 25 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ritter in view of Sakamoto as applied to claims 23 and [[23]] 33 above, and further in view of Proust et al. (US 6367014 B1) (hereinafter Proust).

Regarding claim 25 as applied to claim 23 above,  Ritter as modified by Sakamoto disclose the claimed invention except wherein the method comprises storing information relating to the security relevant event in an event registry in the identity module.
In the same field of endeavor, Proust discloses wherein the method comprises storing information relating to the security relevant event in an event registry in the identity module (col. 3, lines, 43-50, “the mobile station constituting a terminal cooperating with a subscriber identification module, the terminal including means for receiving the enhanced message, the subscriber identification module including means for storing and processing the enhanced message received by the terminal..”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate storing a received message in a subscriber identification module as taught by Proust to the security information received by the secured device as disclosed by Ritter as modified by Sakamoto for purpose of storing the security information from an external device to the SIM card mobile radio telephone.
Regarding claim 35 as applied to claim [[23]] 33 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 25 above.

Claims 27, 28, 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ritter in view of Sakamoto as applied to claim 21 above, and further in view of Krishnan et al. (US 7757094 B2) (hereinafter Krishnan).
Regarding claim 27 as applied to claim 21 above,  Ritter as modified by Sakamoto disclose the claimed invention except wherein controlling access to the application comprises limiting a right of one or more other applications executed in the mobile device.
In the same field of endeavor, Krishnan discloses wherein controlling access to the application comprises limiting a right of one or more other applications executed in the mobile device (col. 7, lines 12-23 for, “A variety of software modules running on WCD 10 may require access to, or service by, SIM 16 including, for example, processes for operation of air interfaces such as AMPS (Advanced Mobile Phone System) or CDMA that require number assignment module (NAM) information stored on the SIM, the security authorization process upon power-up of following a manual lock-out, encryption processes that require access to key information provided by the SIM, and the like”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the access requirement of the software module running on a wireless communication device (WCD) by a SIM card as taught by Krishnan to the SIM card associated with the mobile radio telephone as disclosed by Ritter as modified by Sakamoto for purpose of providing access for software modules running on a device by the SIM card.
Regarding claim 28 as applied to claim 21 above,  Ritter as modified by Sakamoto disclose the claimed invention except wherein controlling access to the application comprises determining authentication requirements for an application run by the identification module.
In the same field of endeavor, Krishnan discloses wherein controlling access to the application comprises determining authentication requirements for an application run by the identification module (col. 7, lines 12-23 for, “A variety of software modules running on WCD 10 may require access to, or service by, SIM 16 including, for example, processes for operation of air interfaces such as AMPS (Advanced Mobile Phone System) or CDMA that require number assignment module (NAM) information stored on the SIM, the security authorization process upon power-up of following a manual lock-out, encryption processes that require access to key information provided by the SIM, and the like”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the access requirement of the software module running on a wireless communication device (WCD) by a SIM card as taught by Krishnan to the SIM card associated with the mobile radio telephone as disclosed by Ritter as modified by Sakamoto for purpose of providing access for software modules running on a device by the SIM card.
Regarding claim 37 as applied to claim [[21]] 31 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 27 above.
Regarding claim 38 as applied to claim [[21]] 31 above, the limitations of the claim are rejected for the same reason(s) as set forth claim 28 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642